DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 and 18-19 are pending.
	Claims 16-17 are cancelled by Applicant.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser, et al. [US  20180234433] in view of Korb [US 20170109759].
As per claim 1:	Oberhauser, et al. teaches a method for attestation issuance, comprising: 
registering, by an attestation issuer computer program for an attestation issuer executed by an attestation issuer electronic device, an attestation issuer [Oberhauser: para 0046, 0200-0202; advantageous technical effects are provided via decentralized and protective storage locations whereby sensitive and (highly) vulnerable user information may be stored in an protected manner by applying a cryptographic one-way function. Thereby, a personal identity representation of at least one of the plurality of entities may be considered as the Digital Identity Representation (DIR) and a user data structure of at least one of the plurality of entities may be considered as the Personal Data Service (PDS). Thus, the Digital Identity Representation (DIR) broadly suggests an attestation issuer identifier via decentralized manner] **user decentralized identifier [**as rejected under secondary reference, discussion below] and an attestation issuer public key for the attestation issuer on a distributed ledger in a distributed ledger network; [Oberhauser: para 0150-0151; a key management component to keep track of multiple cryptographic public keys related to an entity controlling a DIR. Such a component may provide public key infrastructure (PKI) where users and/or applications in an application layer may interact only with DIRs via respective PDSes, without interacting directly with underlying cryptographic keys. The key management component perform role-based access control, e.g. Attester and Identity Owner. The key management component allow only a trusted entity assigned to a given badge to modify a state of an attribute attestation in that badge. Thus, key management component suggests registered attestation associated key information of the DIRs of both attesters and owners (i.e. attestation issuer of attestation issuer device). See also para 0174; the node managing the distributed ledger 1103B may identify a reference to the distributed ledger 1103A, and use a discovery mechanism to find a node managing the distributed ledger 1103A. For instance, the reference may include an identifier of the distributed ledger 1103A (e.g., magicNo X), and a lookup may be performed in a distributed hash table for that identifier. Thus, suggests an attestation issuer decentralized identifier and an attestation issuer public key for the attestation issuer on a distributed ledger network]
receiving, by the attestation issuer computer program and from a computer program executed by a mobile electronic device associated with a user [Oberhauser: para 0039; The trust layer may include a distributed ledger for storing attestations, the privacy layer may include virtual containers controlled by respective users, and the application layer may include one or more applications that use the identity management protocol to verify identity and/or other personal data. The “attestation issuer computer program” (of issuer device) and “computer program” (of mobile device) can also be given the broadest interpretation (BRI) as software or an application that may be installed and/or executed per se by a device. More examples on para 0044, 0058], a request to issue an attestation, wherein the attestation represents a verifiable claim about the user in relation to the attestation issuer; [Oberhauser: para 0008, 0035; a distributed ledger, such as a blockchain, may be used in applications other than digital currency and may be used to implement a trust structure to allow attestations (e.g., identity attestations) to be relied upon across multiple entities. See also 0075]
receiving, by the attestation issuer computer program, user credentials for the user from the computer program; [Oberhauser: para 0173; a node managing the distributed ledger may receive a key credential from the user. The key credential may be associated with the distributed ledger and include a proof of a statement about the user]
authenticating, by the attestation issuer computer program, the user based on the user credentials; [Oberhauser: para 0054]
receiving, by an attestation issuer computer program a **user decentralized identifier for the user from the distributed ledger [Oberhauser: para 0048, Fig. 9; distributed ledger in network 900], wherein the **user decentralized identifier for the user is unique to the user and is resolved to a standardized document that describes the user; [Oberhauser: para 0046; a PDS (Personal Data Service) may be associated with a digital identity representation (DIR) in the distributed ledger. The PDSes may be associated with DIRs where each individual user may control a PDS and a corresponding DIR. Accordingly, per BRI, the “decentralized identifier” may be a digital identity representation (DIR) in the distributed ledger. See also para 0064]
validating, by the attestation issuer computer program, the **decentralized identifier for the user; [Oberhauser: para 0119, 0181]
providing, by the attestation issuer computer program and to the computer program, attestation details for the attestation; [Oberhauser: para 0189-0197; an examples of attestation details for attestation includes a traveler have a PDS and a related DIR including a set of attribute attestations or a customer may have a PDS and related DIR, and identity and/or other relevant data may be attested by an attesting organization. See also para 0204-0214, 0241-0245]
receiving, by an attestation issuer computer program, from the computer program, acceptance of the attestation details; [Oberhauser: para 0068, 0177; acceptance of attestation may broadly be the confirming a transaction or accept the statement about the user 1101 only if the distributed ledger 1103A is to be trusted]
creating, by an attestation issuer computer program, and signing the attestation comprising the attestation details; [Oberhauser: para 0070, 0127-0130]
signing, by the attestation issuer computer program [Oberhauser: para 0004; generating an electronic signature over the digital identity representation; and publishing the digital identity representation and the electronic signature to a distributed ledger system], the attestation signed with an attestation issuer private key that corresponds to the attestation issuer public key; and [Oberhauser: para 0150, 0176; attestation involves public key infrastructure (PKI). The node managing the distributed ledger 1103B may determine whether the identity service provider that verified the statement about the user 1101 should be trusted. The node managing the distributed ledger 1103B may check a public key of the identity service provider against one or more trusted databases]
communicating, by an attestation issuer computer program, the attestation to the computer program. [Oberhauser: para 0044, 0073]
Oberhauser discloses advantageous technical effects are provided via decentralized and protective storage locations whereby sensitive and (highly) vulnerable user information may be stored in an protected manner by applying a cryptographic one-way function. Thereby, a personal identity representation of at least one of the plurality of entities may be considered as the Digital Identity Representation (DIR) and a user data structure of at least one of the plurality of entities may be considered as the Personal Data Service (PDS). Thus, the Digital Identity Representation (DIR) broadly suggests an attestation issuer identifier via decentralized protective manner [Oberhauser: para 0046, 0200-0202]. However, Oberhauser did not clearly include the user identifier (of the user or an attestation issuer) as “decentralized identifier”.
Korb discloses a software application requests Identity information from the Recipient, such as a decentralized identifier (DID), which is provided by Recipient's Identity Provider (“IdP”) through a standardized web protocol especially designed to communicate Digital Credentials and DIDs called the Credential Transport Protocol (“CTP”). A web service, known as WebDHT, is designed to communicate and manage DIDs over the internet. Once the IdP authenticates the Recipient, the IdP composes and sends out an Identity Document that contains the Recipient's DID. The Issuer then creates and stores a Digital Credential that contains a reference to the Recipient's DID and notifies the Recipient of the existence of a newly issued Credential. Further, Korb discusses using PKI encryption involves signing the Digital Credential's meta-data with a Private Key owned by the Issuer. A signed Digital Credential contains a Digital Signature value within the Digital Credential meta-data, which is verified using the corresponding Public Key derived from the Issuer's Private Key [Korb: 0020]. As such, the software application requests a decentralized identifier (DID) is similarly to an attestation issuer computer program for issuer attestation that involves send/receive and process a decentralized identifier (user or an attestation issuer decentralized identifier) for the user. Thus, Korb obviously suggest “decentralized identifier” where motivation would be to identify information from the user/recipient that may be used for validation purposes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Korb with Oberhauser to teach “decentralized identifier” for the reason to identify information from the user/recipient that may be used for validation purposes.
Claim 2:  Oberhauser: 0005, 0079; discussing the method of claim 1, wherein the computer program selects the attestation issuer based on a type of the attestation.
Claim 3:  Oberhauser: 0005, 0064; discussing the method of claim 1, wherein the computer program selects the attestation issuer based on an identification of a relying party.
Claim 4:  Oberhauser: 0057; discussing the method of claim 1, wherein the computer program selects the attestation issuer based on machine learning.

As per claim 5:	Oberhauser, et al. teaches a method of attestation revocation, comprising:  
receiving, by an attestation issuer computer program for an attestation issuer executed by an attestation issuer electronic device and from a user or the attestation issuer [Oberhauser: para 0039; The trust layer may include a distributed ledger for storing attestations, the privacy layer may include virtual containers controlled by respective users, and the application layer may include one or more applications that use the identity management protocol to verify identity and/or other personal data. The “attestation issuer computer program” (of issuer device) and “computer program” (of mobile device) can also be given the broadest interpretation (BRI) as software or an application that may be installed and/or executed per se by a device. More examples on para 0044, 0058], a request to revoke an attestation issued by the attestation issuer, wherein the attestation represents a verifiable claim about the user in relation to the attestation issuer; [Oberhauser: para 0008, 0035; a distributed ledger, such as a blockchain, may be used in applications other than digital currency and may be used to implement a trust structure to allow attestations (e.g., identity attestations) to be relied upon across multiple entities. See also 0075] 
retrieving, by an attestation issuer computer program, a user [Oberhauser: para 0046, 0200-0202; advantageous technical effects are provided via decentralized and protective storage locations whereby sensitive and (highly) vulnerable user information may be stored in an protected manner by applying a cryptographic one-way function. Thereby, a personal identity representation of at least one of the plurality of entities may be considered as the Digital Identity Representation (DIR) and a user data structure of at least one of the plurality of entities may be considered as the Personal Data Service (PDS). Thus, the Digital Identity Representation (DIR) broadly suggests an attestation issuer identifier via decentralized manner]**decentralized identifier [**as rejected under secondary reference, discussion below] for the user from a distributed ledger [Oberhauser: para 0150-0151; a key management component to keep track of multiple cryptographic public keys related to an entity controlling a DIR. Such a component may provide public key infrastructure (PKI) where users and/or applications in an application layer may interact only with DIRs via respective PDSes, without interacting directly with underlying cryptographic keys. The key management component perform role-based access control, e.g. Attester and Identity Owner. The key management component allow only a trusted entity assigned to a given badge to modify a state of an attribute attestation in that badge. Thus, key management component suggests registered attestation associated key information of the DIRs of both attesters and owners (i.e. attestation issuer of attestation issuer device). See also para 0174; the node managing the distributed ledger 1103B may identify a reference to the distributed ledger 1103A, and use a discovery mechanism to find a node managing the distributed ledger 1103A. For instance, the reference may include an identifier of the distributed ledger 1103A (e.g., magicNo X), and a lookup may be performed in a distributed hash table for that identifier. Thus, suggests an attestation issuer decentralized identifier and an attestation issuer public key for the attestation issuer on a distributed ledger network]  in a distributed ledger network [Oberhauser: para 0048, Fig. 9; distributed ledger in network 900], wherein the user **decentralized identifier for the user is unique to the user and is resolved to a standardized document that describes the user; and [Oberhauser: para 0046; a PDS (Personal Data Service) may be associated with a digital identity representation (DIR) in the distributed ledger. The PDSes may be associated with DIRs where each individual user may control a PDS and a corresponding DIR. Accordingly, per BRI, the “decentralized identifier” may be a digital identity representation (DIR) in the distributed ledger. See also para 0064,  0189-019, 0204-0214, 0241-0245]
removing, by an attestation issuer computer program, the **decentralized identifier for the user from a list of valid issued attestations, or adding the **decentralized identifier to a list revoked attestations for the attestation issuer. [Oberhauser: para 0112-0120; . More examples list of valid and revoked attestations on para 0176; e.g., a blacklist and/or a whitelist, para 0159-0160; revoked and replaced, para 0194; lists]
Oberhauser discloses advantageous technical effects are provided via decentralized and protective storage locations whereby sensitive and (highly) vulnerable user information may be stored in an protected manner by applying a cryptographic one-way function. Thereby, a personal identity representation of at least one of the plurality of entities may be considered as the Digital Identity Representation (DIR) and a user data structure of at least one of the plurality of entities may be considered as the Personal Data Service (PDS). Thus, the Digital Identity Representation (DIR) broadly suggests an attestation issuer identifier via decentralized protective manner [Oberhauser: para 0046, 0200-0202]. However, Oberhauser did not clearly include the user identifier (of the user or an attestation issuer) as “decentralized identifier”.
Korb discloses a software application requests Identity information from the Recipient, such as a decentralized identifier (DID), which is provided by Recipient's Identity Provider (“IdP”) through a standardized web protocol especially designed to communicate Digital Credentials and DIDs called the Credential Transport Protocol (“CTP”). A web service, known as WebDHT, is designed to communicate and manage DIDs over the internet. Once the IdP authenticates the Recipient, the IdP composes and sends out an Identity Document that contains the Recipient's DID. The Issuer then creates and stores a Digital Credential that contains a reference to the Recipient's DID and notifies the Recipient of the existence of a newly issued Credential. Further, Korb discusses using PKI encryption involves signing the Digital Credential's meta-data with a Private Key owned by the Issuer. A signed Digital Credential contains a Digital Signature value within the Digital Credential meta-data, which is verified using the corresponding Public Key derived from the Issuer's Private Key [Korb: 0020]. As such, the software application requests a decentralized identifier (DID) is similarly to an attestation issuer computer program for issuer attestation that involves send/receive and process a decentralized identifier (user or an attestation issuer decentralized identifier) for the user. Thus, Korb obviously suggest “decentralized identifier” where motivation would be to identify information from the user/recipient that may be used for validation purposes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Korb with Oberhauser to teach “decentralized identifier” for the reason to identify information from the user/recipient that may be used for validation purposes.
Claim 6:  Oberhauser: 0112, 0160; discussing the method of claim 5, wherein the attestation issuer automatically requests revocation in response to a user change in circumstances with regard to the attestation issuer.
Claim 7:  Oberhauser: 0131, 0184; discussing the method of claim 6, wherein the user change in circumstances is a change in user employment status.
Claim 8:  Oberhauser: 0115-0118, 0131; discussing the method of claim 6, wherein the user change in circumstances is a change in user account status.
Claim 9:  Oberhauser: 0146-0148; discussing the method of claim 6, wherein the user change in circumstances is a change in user location.
Claim 10:  Oberhauser: 0112, 0177; discussing the method of claim 6, further comprising: sending, by an attestation issuer computer program a confirmation of revocation to at least one of the user and the attestation issuer. 
As per claim 11:	Oberhauser, et al. teaches a method for decentralized digital identity attestation verification, comprising: 
receiving, by an attestation issuer computer program for an attestation issuer executed by an electronic device and from a relying party [Oberhauser: para 0039; The trust layer may include a distributed ledger for storing attestations, the privacy layer may include virtual containers controlled by respective users, and the application layer may include one or more applications that use the identity management protocol to verify identity and/or other personal data. The “attestation issuer computer program” (of issuer device) and “computer program” (of mobile device) can also be given the broadest interpretation (BRI) as software or an application that may be installed and/or executed per se by a device. More examples on para 0044, 0058], an attestation for a user and a request to verify the attestation, wherein the attestation represents a verifiable claim about the user in relation to the attestation issuer; [Oberhauser: para 0008, 0035; a distributed ledger, such as a blockchain, may be used in applications other than digital currency and may be used to implement a trust structure to allow attestations (e.g., identity attestations) to be relied upon across multiple entities. See also 0075] 
retrieving a user [Oberhauser: para 0046, 0200-0202; advantageous technical effects are provided via decentralized and protective storage locations whereby sensitive and (highly) vulnerable user information may be stored in an protected manner by applying a cryptographic one-way function. Thereby, a personal identity representation of at least one of the plurality of entities may be considered as the Digital Identity Representation (DIR) and a user data structure of at least one of the plurality of entities may be considered as the Personal Data Service (PDS). Thus, the Digital Identity Representation (DIR) broadly suggests an attestation issuer identifier via decentralized manner] **decentralized identifier [**as rejected under secondary reference, discussion below] for the user from a distributed ledger [Oberhauser: para 0150-0151; a key management component to keep track of multiple cryptographic public keys related to an entity controlling a DIR. Such a component may provide public key infrastructure (PKI) where users and/or applications in an application layer may interact only with DIRs via respective PDSes, without interacting directly with underlying cryptographic keys. The key management component perform role-based access control, e.g. Attester and Identity Owner. The key management component allow only a trusted entity assigned to a given badge to modify a state of an attribute attestation in that badge. Thus, key management component suggests registered attestation associated key information of the DIRs of both attesters and owners (i.e. attestation issuer of attestation issuer device). See also para 0174; the node managing the distributed ledger 1103B may identify a reference to the distributed ledger 1103A, and use a discovery mechanism to find a node managing the distributed ledger 1103A. For instance, the reference may include an identifier of the distributed ledger 1103A (e.g., magicNo X), and a lookup may be performed in a distributed hash table for that identifier. Thus, suggests an attestation issuer decentralized identifier and an attestation issuer public key for the attestation issuer on a distributed ledger network] in a distributed ledger network [Oberhauser: para 0048, Fig. 9; distributed ledger in network 900], wherein the **decentralized identifier for the user is unique to the user and is resolved to a standardized document that describes the user; [Oberhauser: para 0046; a PDS (Personal Data Service) may be associated with a digital identity representation (DIR) in the distributed ledger. The PDSes may be associated with DIRs where each individual user may control a PDS and a corresponding DIR. Accordingly, per BRI, the “decentralized identifier” for the user may be a user’s digital identity representation (DIR) in the distributed ledger. See also para 0064, 0125]
retrieving, by the attestation issuer computer program, an attestation issuer **decentralized identifier for an attestation issuer from a distributed ledger in a distributed ledger network, wherein the **decentralized identifier is unique to the user and is resolved to a standardized document that describes the user; [Oberhauser: para 0127-0130; the trusted entity's DIR may sign the badge and cause each attribute attestation in the badge to be in a VERIFIED state. The “attestation issuer decentralized identifier” may be referred as the trusted entity's DIR. More examples on para 0189-0197, 0204-0214, 0241-0245]
validating the user [Oberhauser: para 0173; a node managing the distributed ledger may receive a key credential from the user. The key credential may be associated with the distributed ledger and include a proof of a statement about the user] **decentralized identifier and the attestation issuer **decentralized identifier; [Oberhauser: para 0068, 0177; acceptance of attestation may broadly be the confirming a transaction or accept the statement about the user 1101 only if the distributed ledger 1103A is to be trusted] 
verifying that the attestation has not been revoked by determining that the user **decentralized identifier is on a list of valid attestations for the attestation issuer or that the user **decentralized identifier is not a list of revoked attestations for the attestation issuer; and [Oberhauser: Oberhauser: para 0112-0120; . More examples on para 0170-0171; list of managing nodes with indication to grant permission which mean attestation associated to those nodes are not revoked. List of valid and revoked attestations on para 0176; e.g., a blacklist and/or a whitelist]
communicating that the attestation is valid to the relying party. [Oberhauser: para 0044, 0073] 
Oberhauser discloses advantageous technical effects are provided via decentralized and protective storage locations whereby sensitive and (highly) vulnerable user information may be stored in an protected manner by applying a cryptographic one-way function. Thereby, a personal identity representation of at least one of the plurality of entities may be considered as the Digital Identity Representation (DIR) and a user data structure of at least one of the plurality of entities may be considered as the Personal Data Service (PDS). Thus, the Digital Identity Representation (DIR) broadly suggests an attestation issuer identifier via decentralized protective manner [Oberhauser: para 0046, 0200-0202]. However, Oberhauser did not clearly include the user identifier (of the user or an attestation issuer) as “decentralized identifier”.
Korb discloses a software application requests Identity information from the Recipient, such as a decentralized identifier (DID), which is provided by Recipient's Identity Provider (“IdP”) through a standardized web protocol especially designed to communicate Digital Credentials and DIDs called the Credential Transport Protocol (“CTP”). A web service, known as WebDHT, is designed to communicate and manage DIDs over the internet. Once the IdP authenticates the Recipient, the IdP composes and sends out an Identity Document that contains the Recipient's DID. The Issuer then creates and stores a Digital Credential that contains a reference to the Recipient's DID and notifies the Recipient of the existence of a newly issued Credential. Further, Korb discusses using PKI encryption involves signing the Digital Credential's meta-data with a Private Key owned by the Issuer. A signed Digital Credential contains a Digital Signature value within the Digital Credential meta-data, which is verified using the corresponding Public Key derived from the Issuer's Private Key [Korb: 0020]. As such, the software application requests a decentralized identifier (DID) is similarly to an attestation issuer computer program for issuer attestation that involves send/receive and process a decentralized identifier (user or an attestation issuer decentralized identifier) for the user. Thus, Korb obviously suggest “decentralized identifier” where motivation would be to identify information from the user/recipient that may be used for validation purposes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Korb with Oberhauser to teach “decentralized identifier” for the reason to identify information from the user/recipient that may be used for validation purposes.
Claim 12:  Oberhauser: 0070, 0127-0130; discussing the method of claim 11, further comprising: verifying, by the attestation issuer computer program, a signature on the attestation verification request.
Claim 13:  Oberhauser: 0026; discussing the method of claim 11, wherein the request is received via a mobile application executed by the user;
Claim 14:  Oberhauser: 0026; discussing the method of claim 13, wherein the relying party presents the request to the mobile application as a machine-readable code.
Claim 15:  Oberhauser: 0093, 0127; discussing the method of claim 13, wherein the request is signed with a private key for the user.
Claim 16:  Cancelled
Claim 17:  Cancelled
Claim 18:  Oberhauser: 0150, 0176; discussing the method of claim 11, further comprising: retrieving, by the attestation issuer computer program and from the distributed ledger, a public key for the user; retrieving, by the attestation issuer computer program and from the distributed ledger, a public key for the attestation issuer; validating, by the attestation issuer computer program a user signature on the attestation using the public key for the user; and validating, by the attestation issuer computer program an attestation issuer signature on the attestation using the public key for the attestation issuer. [Oberhauser: para 0036, 0127]
Claim 19:  Oberhauser: 0176 in view of Korb: para 0020 [suggesting “decentralized identifier”, under the same pretext and motivation as in claim 1]; discussing the method of claim 1, further comprising: adding, by the attestation issuer computer program, the decentralized identifier to a list of valid attestations for the attestation issuer.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435